


Exhibit 10.151

 

SUBORDINATION AGREEMENT

(AdCare)

 

THIS SUBORDINATION AGREEMENT (the “Agreement”) is made as of October 29, 2010,
by “Triad Entities”), ADCARE HEALTH SYSTEMS INC., an Ohio corporation
(“Guarantor”), ADK BONTERRA/PARKVIEW, LLC, a Georgia limited liability company
(“Lessee”), on their behalf and on behalf of all Affiliates of Lessee and
Guarantor (as that term is defined below - each a “AdCare Affiliate” and,
collectively, the “AdCare Affiliates”), in favor of GEORGIA LESSOR —
BONTERRA/PARKVIEW, INC., a Maryland corporation (“Lessor”).

 

RECITALS

 

A.                                   Lessee and Lessor have entered into to a
Third Amended and Restated Master Lease dated the same date as this Agreement
(the “Master Lease”) pursuant to which Lessee is leasing from Lessor certain
healthcare facilities identified in the Master Lease (each a “Facility” and
collectively, the “Facilities”).  Capitalized terms used but not otherwise
defined in this Agreement shall have the respective meanings given them in the
Master Lease.

 

B.                                     Guarantor is under common control with
Lessee and will benefit from the entry by Lessor into the Master Lease and the
other Transaction Documents (as defined in the Master Lease).  Lessee and
Guarantor are each referred to in this Agreement as an “Obligor” and,
collectively, as the “Obligors”.

 

C.                                     In consideration of the benefits that the
AdCare Affiliates acknowledge will inure to them on account of Lessor’s
agreement to enter into the Master Lease and the other Transaction Documents,
and as an inducement to Lessor to do so, the AdCare Affiliates agree to
subordinate, to the extent and in the manner hereinafter set forth, all
indebtedness and obligations of the Obligors to each other and to the other
AdCare Affiliates to the obligations of the Obligors to Lessor.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the AdCare Affiliates and Lessor hereby agree as follows:

 

1.                                       As used herein:

 

(a)                                  “Senior Obligations” means all indebtedness
and obligations of the Obligors to Lessor or any of its Affiliates under the
Master Lease, the other Transaction Documents or otherwise.  The Senior
Obligations include, but shall not be limited to, all payments of rent,
additional, expenses, fees, principal, interest and other charges due Lessor
from the Obligors and every subsequent amendment, extension or renewal, of the
Master Lease and the other the Transaction Documents in whole or in part (the
“Transaction Obligations”), all Transaction Obligations from time to time after
the commencement of any Proceeding, whether or not such Transaction Obligations
are allowable as a claim in such Proceeding, and all Transaction Obligations
made after the commencement of a Proceeding.

 

(b)                                 “Junior Obligations” means all indebtedness
and obligations of an Obligor to any AdCare Affiliate, individually or with
others, and whether now existing or

 

--------------------------------------------------------------------------------


 

hereafter incurred, including, but not limited to, all indebtedness or other
obligations accruing from time to time after the commencement of any Proceeding,
whether or not such indebtedness or obligation is allowable as a claim in such
Proceeding, and all other amounts arising thereunder after the commencement of a
Proceeding.

 

(c)                                  “Proceeding” means any assignment by an
Obligor for the benefit of creditors, or any filing of a voluntary case by, or
of an involuntary case against, an Obligor pursuant to any chapter of the
federal bankruptcy code, 11 USC Section 101, et seq., as may be amended from
time to time, or any institution of a voluntary proceeding by, or of an
involuntary proceeding against, an Obligor under any other federal or state law
relating to relief of debtors, or any appointment of a receiver, trustee or
liquidator of an Obligor or of all or a substantial part of any of its assets
under any other federal or state law relating to relief of debtors, or any
liquidation or dissolution of an Obligor, or any foreclosure or similar action
or proceeding and/or any other marshaling of an Obligor’s assets and
liabilities.

 

(d)                                 “Affiliate” means, when used with respect to
any corporation, limited liability company or partnership, any person who
directly or indirectly controls or is controlled by or is under common control
with such corporation, limited liability company or partnership.  For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such person,
through the majority ownership of voting securities, partnership interests or
other equity interests.  The term “person” shall mean any natural person, trust,
partnership, corporation, joint venture or other legal entity.

 

2.                                       The AdCare Affiliates, for themselves,
their successors and assigns and every other holder of the Junior Obligations,
hereby subordinates the payment and satisfaction of the Junior Obligations to
the prior payment and satisfaction in full of the Senior Obligations.

 

3.                                       After the occurrence of an Event of
Default under the Master Lease or the other Transaction Documents and while it
is continuing, the AdCare Affiliates will not, without first obtaining the
written consent of Lessor:  (i) accept any security for the Junior Obligations
or any part thereof; (ii) take any action of any kind to accelerate, assert,
collect or enforce the Junior Obligations or any guaranty thereof;  or (iii)
accept any note or other writing to evidence the Junior Obligations or any part
thereof.

 

4.                                       During any period in which an Obligor
is in default under the Master Lease or the other Transaction Documents, (i) the
AdCare Affiliates will not demand or accept, directly or indirectly, any payment
or property in respect or on account of the Junior Obligations; and (ii) the
Obligors agree that they will not directly or indirectly make payments to the
AdCare Affiliates on the Junior Obligations, whether in cash or any other
property.

 

2

--------------------------------------------------------------------------------


 

5.                                       Any payment of cash or transfer of
property in violation of this Agreement will be deemed to have been made or
transferred in trust for Lessor, and the AdCare Affiliates will forthwith pay or
transfer the same to Lessor, in precisely the form received (but with such
endorsements as may be necessary), to be applied upon the Senior Obligations.

 

6.                                       In any Proceeding, the AdCare
Affiliates shall have the right to prepare and file a proof of claim, answer or
other pleading based upon the Junior Obligations, but in all such instances
giving effect to this instrument, and to enforce and use the same, provided that
if the AdCare Affiliates shall fail to file such proof of claim, answer or other
pleading on or before the 30th day preceding the last day permitted for such
filing, Lessor shall have the right (but not the duty) to prepare and file a
proof of claim, answer or other pleading based on the Junior Obligations and
giving effect to this instrument.  To effectuate the foregoing, the AdCare
Affiliates, and each holder of any of the Junior Obligations, hereby irrevocably
authorizes and appoints Lessor, and each of its officers, its true and lawful
attorney or attorneys, with full power of substitution and with full authority
on behalf of the AdCare Affiliates, and each holder of any of the Junior
Obligations, and in its name, place and stead, to prove all claims and to
receive and collect all fees, expenses and other property to which the AdCare
Affiliates or any of its assigns would be otherwise entitled, to accept or
reject any plan or reorganization or arrangement, and generally to do any act in
connection with any Proceeding that the AdCare Affiliates or any of its
successors or assigns might otherwise do.

 

7.                                       Notwithstanding any rights of
subrogation that the AdCare Affiliates may have to the rights of Lessor, the
AdCare Affiliates agree that Lessor may make all determinations and take or omit
to take all actions and exercise or refrain from exercising all remedies that
Lessor may have with respect to collateral security for, or guaranties of, any
of the Senior Obligations without any consultation with, or participation or
joinder by, or any consideration of the interests of the AdCare Affiliates, and
without any liability or loss of right or remedy to the AdCare Affiliates.

 

8.                                       To the extent that Lessor is required
to restore or return any payment received by it from an Obligor or any other
person for any reason, for the purposes of this Agreement, such payments shall
be deemed never to have been made to Lessor.  As used in this Agreement the
words “paid,” “paid in full,” “payment in full,” or similar phrases, when
applied or relating to the Senior Obligations shall, in all instances, unless
the context requires otherwise, be deemed to mean indefeasibly paid or
indefeasible payment.

 

9.                                       The AdCare Affiliates consent and agree
that until the payment in full of the Senior Obligations, the AdCare Affiliates
will not sell, assign or otherwise transfer or encumber the Junior Obligations
without the prior written consent of Lessor.  Any attempted sale, assignment,
transfer or encumbrance in violation of the preceding sentence will be void and
without force or effect.

 

3

--------------------------------------------------------------------------------


 

10.                                 In the event of any acceleration of the
Senior Obligations pursuant to the terms of any agreement now or hereafter in
effect between an Obligor and Lessor or any distribution of an Obligor’s assets
of any kind or character, or any dissolution, winding-up, liquidation or
reorganization of an Obligor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise),
the Senior Obligations shall be paid and satisfied in full before the holder of
the Junior Obligations is entitled to receive any payment thereunder, and any
payment or distribution to which the holder thereof would be entitled thereunder
but for the subordination provisions hereof shall be paid directly to Lessor.

 

11.                                 Any notice, request or other communication
to be given by any party hereunder shall be given as provided in the Master
Lease with the AdCare Affiliates’ address being the same as the Lessee’s
address.

 

12.                                 The AdCare Affiliates acknowledge and agree
that (i) Lessor makes no representation or warranty to the AdCare Affiliates
with respect to the value or adequacy of their collateral or otherwise, and (ii)
without notice to the AdCare Affiliates, Lessor may (a) amend, renew, or extend
the any of the Transaction Documents, (b) exercise, fail to exercise, waive or
amend any of its rights under any of the Transaction Documents, (c) release
collateral or any guarantor or other obligor of the Senior Obligations, and (d)
apply any amounts paid to Lessor in such order of application as Lessor, in its
sole discretion, deems appropriate.

 

13.                                 In the event of any amendment to the Master
Lease or the other Transaction Documents, the AdCare Affiliates agree, from time
to time upon the request of an Obligor or Lessor, to execute substitute
subordination agreements substantively equivalent to this Agreement in favor of
the Lessor.

 

14.                                 No amendment, modification, termination, or
waiver of any provisions of this Agreement, nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the party against whom enforcement is sought.  Further, any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Lessor and the AdCare Affiliates may amend this
Agreement in the manner provided above without the consent or approval of all
AdCare Affiliates, and without impairing the obligation of a AdCare Affiliate
which does not consent or approve to abide by all provisions hereof not so
amended, but no such amendment shall be binding upon a AdCare Affiliate unless
such AdCare Affiliate has approved same.

 

15.                                 In the event of any suit, action,
arbitration or other proceeding to interpret this Agreement, or to determine or
enforce any right or obligation created hereby, the prevailing party in the
action shall recover such party’s actual costs and expenses reasonably incurred
in connection therewith, including, but not limited to, attorneys’ fees and
costs of appeal, post judgment enforcement proceedings (if any) and bankruptcy
proceedings (if any).  Any court, arbitrator or panel of arbitrators shall, in
entering any judgment or making any award in any such suit, action, arbitration
or other proceeding, in addition to any and all other relief awarded to

 

4

--------------------------------------------------------------------------------


 

such prevailing party, include in such-judgment or award such party’s costs and
expenses as provided in this section.

 

16.                                 The provisions of this Agreement shall be
cumulative to the rights Lessor may otherwise have or acquire by operation of
law, by contract, or otherwise.  This instrument shall be governed by and
construed in accordance with the laws of the State of Maryland (excluding all
Maryland conflicts of law principles or other principles of Maryland law that
would result in the application of any substantive law, other than the law of
Maryland) and shall bind the AdCare Affiliates and each other holder of all or
any portion of the Junior Obligations, and their respective heirs, personal
representatives, successors and assigns, and shall benefit no creditor of the
AdCare Affiliates other than Lessor and its successors and assigns, including
without limitation, other holders of all or any portion of the Senior
Obligations.

 

Signatures appear on following page.

 

5

--------------------------------------------------------------------------------


 

Signature to

Subordination Agreement

(AdCare)

in favor of

GEORGIA LESSOR — BONTERRA/PARKVIEW, INC..

 

GUARANTOR:

 

 

ADCARE HEALTH SYSTEMS INC.,

 

An Ohio corporation

 

 

 

 

 

By:

/s/ David A. Tenwick

 

 

 

David A. Tenwick, Chairman

 

 

 

LESSEE:

 

 

 

 

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

 

By:

 

 

 

Name:

Chris Brodgon

 

 

Title:

Manager

 

 

STATE OF OHIO

)

 

) SS

COUNTY OF DELAWARE

)

 

The foregoing instrument was acknowledged before me this 29th day of October,
2010, by David A. Tenwick, who is the Secretary of AdCare health Systems, Inc.,
on behalf of such corporation.

 

 

/s/ Amanda R. Norris

 

Notary Public, Marion County, Ohio

 

My Commission Expires: April 1, 2015

 

1

--------------------------------------------------------------------------------


 

Signature to

Subordination Agreement

(AdCare)

in favor of

GEORGIA LESSOR — BONTERRA/PARKVIEW, INC..

 

GUARANTOR:

 

 

ADCARE HEALTH SYSTEMS INC.,

 

An Ohio corporation

 

 

 

 

 

By:

 

 

 

 

David A. Tenwick, Chairman

 

 

 

LESSEE:

 

 

 

 

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

 

By:

/s/ Chris Brogdon

 

 

Name:

Chris Brodgon

 

 

Title:

Manager

 

 

STATE OF GEORGIA

)

 

) SS

COUNTY OF COBB

)

 

The foregoing instrument was acknowledged before me this 28th day of October,
2010, by Chris Brogdon, who is the Manager of ADK BONTERRA/PARKVIEW, LLC on
behalf of each such company.

 

 

/s/ Damaris Marriaga

 

Notary Public, Fayette County, Georgia

 

My Commission Expires: March 6, 2011

 

1

--------------------------------------------------------------------------------
